ORDER
This matter have been duly presented to the Court by the Disciplinary Review Board pursuant to Rule l:20-10(b), on the granting of a motion for discipline by consent (DRB 11-396) of TAMA VAIL BARAN of BORDENTOWN, who was admitted to the bar of this State in 1991;
And the District VII Ethics Committee and respondent having signed a stipulation of discipline by consent in District Docket No. VII-2011-0012E, in which it was agreed that respondent had acted unethically and that respondent’s conduct warranted a reprimand or lesser discipline;
And the Disciplinary Review Board having determined that respondent’s conduct violated RPC 1.7(a)(2)(conflict of Interest), and RPC 8.4(a)(violating or attempting to violate the RPCs), but that because of the de minimus nature of the misconduct, no discipline should be imposed;
And the Disciplinary Review Board having granted the motion for discipline by consent and having submitted the record of the proceedings to the Clerk of the Supreme Court for entry of an Order in accordance with Rule l:20-16(e);
And the Court having determined from its review of the matter pursuant to Rule 1:20—16(b) that respondent’s unethical conduct warrants discipline and that the appropriate quantum of discipline is an admonition;
And good cause appearing;
It is ORDERED that TAMA VAIL BARAN of BORDEN-TOWN is hereby admonished; and it is further
*554ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney of law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.